Appellants were indicted, arraigned, tried, and convicted of the crime of assault with intent to murder. Each of the defendants was sentenced to serve a term in the Louisiana State Penitentiary. From the verdict and sentence both appealed.
There is no bill of exception or assignment of error in the record; no error is patent on its face, and defendants have not filed a brief in the case. State v. Mann, 163 La. 477,112 So. 304; State v. Hamilton, 164 La. 717, 114 So. 605.
There are no jurisdictional questions involved.
The minutes show that counsel for defendants excepted to the overruling of a motion for a new trial, but no bill was reserved to the ruling. State ex rel. Markham v. Read, 52 La. Ann. 271, 26 So. 826; State v. Evans, 135 La. 891, 66 So. 259; State v. Foster, 164 La. 840, 114 So. 696; State v. Cockerham,165 La. 559, 115 So. 750.
The verdict and sentence are affirmed.